— In a negligence action to recover damages for personal injuries, etc., Killarney, Fabiani & Brody, defendant’s law firm, appeals from an order of the Supreme Court, Kings County (Pizzuto, J.), dated December 3, 1984, which denied its application for leave to withdraw as counsel for the defendant in the above-entitled matter.
Order affirmed, with costs.
A motion to withdraw as counsel is an inappropriate means of testing the propriety of an insurance carrier’s disclaimer of liability on the ground of lack of cooperation by the insured (see, Brothers v Burt, 27 NY2d 905; Presley v Williams, 57 AD2d 947; Monaghan v Meade, 91 AD2d 1014). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.